Citation Nr: 1433105	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder, to include low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2006. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter the Court) held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.   The Veteran expressed a desire to seek service connection for low back pain.  Thus, the Board has recharacterized the claim as service connection for a lumbar spine disorder, to include low back pain.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.


FINDINGS OF FACT

1.  The Veteran was a helicopter repairman during service, and his reports of exposure to acoustic trauma in the form of equipment and engine noise are credible. 

2.  The Veteran does not meet the VA's scheduler rating criteria for a hearing loss disorder.

3.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.

4.  Arthritis of the lumbar spine was not shown in service or within the first post-service year, and a low back disability is not related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2013). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran was provided with a letter in March 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims. The Board concludes that the duty to notify has been met. 

The Board further concludes that the duty to assist has been met.  The Veteran's service treatment records have been obtained. Vet Center treatment records have been obtained.  He was afforded appropriate VA examination, and relevant opinions have been obtained from the examiners after a review of the claims folder. 

There is no indication that there is any other relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a). 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, or an organic disease of the nervous system such as sensorineural hearing loss are presumed to have been incurred in service if manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis, or hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Without a showing of such "chronic disease," service connection cannot be established solely on the basis of continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection as well.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488 (1997)

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus.  However, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here in determining the etiology of hearing loss or a low back disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Hearing loss/tinnitus 

The Veteran has reported serving as an aircraft technician during service and being exposed to acoustic noise trauma.  He also reported noise trauma from firing his weapon as well as other weapons fire.  Subsequent to service he was not exposed to loud noises during either work or recreational activities.  He noticed ringing in the ears which began during service but did not know what tinnitus was until recently.  He reported that he had to have the TV or radio on to fall asleep because of the constant ringing.

In this case, the Veteran's service treatment records are unremarkable for hearing loss; however, the Veteran worked as an aircraft technician during service.  The Board notes the Veteran's Service treatment records (STRs) reflect that he was an aircraft technician.  The Veteran's lay statements describe his exposure to hazardous noise. Therefore, the Veteran's exposure to hazardous noise during military service is conceded. 

A review of the service treatment records is negative for complaints, treatment or other evidence of hearing loss or tinnitus. The Veteran was afforded multiple audiometric examinations as part of a hearing conservation program during service.  These all reveal that his auditory thresholds were entirely within the normal range for VA purposes throughout service for both ears. 

In a February 1997 enlistment examination, pure tone thresholds, in decibels, were:
HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

A January 1998 medical questionnaire noted the Veteran was working in shipping, packing and was a forklift operator.  He was exposed to noise hazards.  A January 1999 medical notation noted he was working as an aviation technician and was exposed to noise hazards.


Multiple hearing conservation examinations during service revealed pure tone thresholds, in decibels, as follows:

July 1997
HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
5
5
-10
LEFT
0
5
0
5
5
October 1998
HERTZ
500
1000
2000
3000
4000
RIGHT
0
-5
0
-5
-10
LEFT
0
0
-5
0
0
October 1999
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
0
-5
-5
LEFT
5
5
-5
5
0
January 2001
HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
-5
-5
-5
LEFT
0
-5
-10
-5
10
May 2002
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
10
5
5
LEFT
0
0
-5
-5
10
November 2002
HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
0
5
November 2005
HERTZ
500
1000
2000
3000
4000
RIGHT
5
-5
0
-5
-5
LEFT
0
0
-10
5
10


April 2006
HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-5
0
-5
-5
LEFT
0
-5
-10
-5
0

In an initial treatment report at the VAMC dated in March 2009, the Veteran reported decreased right ear hearing and tinnitus for about 4 to 5 years.  

In a November 2010 VA audiologic examination, the claims file was reviewed.  Audiological examination revealed pure tone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
0
0
5
5
10

Average pure tone thresholds, in decibels (dB), were 9 dB for the right ear and 5 dB for the left ear.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 96 percent in both ears.  The examiner noted that the Veteran demonstrated excellent word recognition bilaterally.  Further, hearing was within normal limits for rating purposes bilaterally.  

The examiner noted that according to the service records the Veteran's hearing was within normal limits throughout active service.  The current VA audiological testing revealed that no ratable hearing loss existed.  The Veteran's pure tone thresholds did not meet the criteria for hearing disability.  

There were no complaints of tinnitus found in the service treatment records.  A separation examination was not available for review.  An April 2002 post deployment health assessment did not contain the page regarding ringing in the ears.  The examiner noted that without this page, an opinion regarding tinnitus could not be rendered without resorting to mere speculation.




Analysis- Hearing loss

The Veteran claimed bilateral hearing loss due to acoustic trauma in service.  He has submitted no medical evidence of hearing loss during or since service.  The Board finds that there is no competent and credible evidence showing that the Veteran developed hearing loss during service or during the first year following discharge from service.  The current medical evidence is negative for hearing loss.  

The November 2010 VA audiologist reviewed the claims file and found normal audiometric thresholds at enlistment and throughout service.  While a separation hearing examination regretfully was not available, upon examination the Veteran's pure tone thresholds, in decibels, were within normal limits for rating purposes and he demonstrated excellent word recognition bilaterally.  Therefore, hearing loss cannot be presumed to have been incurred during service. 

As the preponderance of the evidence is against a finding of a nexus between any current hearing loss and acoustic trauma in service, service connection for hearing loss is not warranted. 

Tinnitus

At the initial VAMC clinical visit the Veteran reported tinnitus, right ear for a long time.  In an April 2010 statement he noted that he never knew what tinnitus was until recently.  He was unable to sleep without the TV or radio on to drown out the ringing.  

At the VA audio examination in November 2010 the VA audiologist made two contradictory opinions.  On page 2 of the examination report, the examiner conceded the Veteran's noise exposure in service as a mechanic finding that it was at least as likely as not that the Veteran's current tinnitus was related to his military noise exposure.  On page 4, the examiner noted the absence of complaints of tinnitus in the STRs, the lack of a separation examination, and a missing page in the April 2002 post deployment health assessment regarding ringing in the ears.  The examiner noted that without this page, an opinion regarding tinnitus could not be rendered.  While the examiner provided both a positive opinion and a negative rationale for providing opinions, the Board finds the negative rationale flawed.

The examiner indicated that the reason tinnitus may not be related to service was a lack of evidence of continuity.  However, in the Veteran's various statements he reports that tinnitus began in active service.  Although he did not know what it was, however he could not sleep without the TV or radio being on to drown out the ringing.  This was not addressed by the VA examiner.  

In the Veterans' VA-9 Appeal to the Board in February 2011, he stated that he reported ringing in his ears since working with jet engines in service.  During military service he was advised that there was nothing he could do about it.  It was only after service that he was told that he should have sought medical attention.  The evidence includes a current diagnosis of tinnitus.  

The Veteran is competent to report current symptoms of tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

Again, as tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b) (West 2002).

IV.  Lumbar spine disorder 

The Veteran has reported serving as an aircraft technician during service and falling off of an aircraft and injuring his back.  He also injured his back lifting a lawn mower in service.

Service treatment records show a single complaint of low back pain and spasms after a lifting injury.  The Veteran was conservatively treated.  There was no further treatment for any low back complaints during service.  

In a March 2009 VAMC initial treatment report, the Veteran reported daily low back pain since 2003-2004.   He injured his back in a lifting accident in service.   He had pain radiating to his mid posterior thighs.  There was no incontinence, stiffness, or numbness (except if he sat too long).  The diagnosis was chronic low back pain.

Private treatment records were received from Jennifer Ridley, Doctor of Chiropractic's (DC).  These reveal treatment from about March through June 2010.  Dr. Ridley noted the Veteran reported a fall in 2001 in service resulting in low back pain since that time.  A few years later he again injured his back in a lifting accident.  Six months prior to starting treatment he stepped in a hole and pain began to radiate down his legs.

At a November 2010 VA examination, the Veteran reported a fall off an aircraft in 2002 and treatment with Motrin by a corpsman.  He was not seen by a physician nor did he seek treatment again during service.  His back pain has continued post service.  The examiner noted that the Veteran's back pain increased in 2004 during martial arts training.   He was seen by a chiropractor in 2010 who told him his spine was compressed and several vertebrae were out of place.  He underwent manipulation, which helped.  He was not currently receiving treatment by any medical provider for his back. 

The examiner noted a normal gait.  Negative straight leg raising, Laseque's, and Patrick's tests.  Range of motion (ROM) was forward flexion to 70 degrees.  Extension and lateral flexion was limited to 10 degrees with pain at the end points of all motion.  He did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  The diagnosis was lumbar spine myofascial pain syndrome with minimal degenerative changes at L5 and mild DDD, L5-S1.  

The examiner noted that the claims file was reviewed.  According to the service records the Veteran was treated once for low back pain.  The examiner found no evidence of a chronic low back condition on active duty.  No further treatment was sought after the initial treatment.  The STRs only show that he was treated for low back pain after lifting a lawnmower.  At that time there was no lower extremity pain or any indication of a disc problem.  

The examiner opined that, "It is this examiner's opinion that the Veteran's current lumbar spine condition was less likely than not related to his one time treatment while on active duty.  This examiner cannot establish chronicity while on active duty."  

Analysis 

Based on the foregoing, the Board finds that entitlement to service connection for the claimed lumbar spine disability is not warranted in this case.  Here, the Veteran has been diagnosed with a lumbar spine disability.  However, the VA examiner examined both the Veteran and his claims file and found that the current condition is not related to his military service or any incident therein.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA examiner in this case to be most persuasive, based as it was on examination of the Veteran and his claims file.  

As the record indicates arthritis of the lumbar spine, a chronic disease, an award of service connection is possible based on continuity of symptomatology.  In this regard, the Veteran first filed a claim for low back pain in February 2009.  He was first seen after service in March 2009, over three years after separation, at the Dallas VAMC.  Moreover, in-service post-deployment health assessments indicated that he was in "very good" health.  No lumbar complaints were raised on those occasions.  Thus, the Veteran's current assertion that his low back has been continuously problematic since in-service injuries is found not to be consistent with other evidence of record and thus is not probative.  Thus, service connection for lumbar arthritis on this basis is not warranted.  

The Veteran has contended on his own behalf that his claimed disability is related to service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's lumbar spine disorder is a complex medical question, beyond the competency of a layperson.  Woehlaert, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of no probative value as he is not competent to opine on such complex medical questions.  

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of DDD of the lumbar spine, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a lumbar spine disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a lumbar spine disorder, described as a low back pain is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


